WATERMAN, Justice
(dissenting).
I respectfully dissent. Today’s opinion marks the first time an Iowa appellate court has allowed a claim for emotional distress to proceed in a legal malpractice action. The majority errs by failing to apply Iowa’s long-standing general rule disallowing emotional distress awards in professional negligence actions against attorneys. See Lawrence v. Grinde, 534 N.W.2d 414, 417, 422-23 (Iowa 1995) (vacating emotional distress award against bankruptcy attorney whose negligent mistake led to plaintiffs indictment, arrest, and trial on felony fraud charges). Lawrence is not overruled by the majority and remains good law. I disagree that today’s case falls within the limited exception allowing claims for emotional distress in professional negligence actions arising from “ ‘contractual services that carry with them deeply emotional responses in the event of breach.’ ” Id. at 421 (quoting Oswald v. LeGrand, 453 N.W.2d 634, 639 (Iowa 1990)).
Oswald, a medical malpractice action, involved the death of plaintiffs newborn baby. 453 N.W.2d at 637. The facts here are quite different. Plaintiff Klever Miranda is a noncitizen who was in the country illegally and was already subject to a federal deportation order when he retained attorney Michael Said in 2002. Said ultimately advised Miranda and his noncitizen wife, plaintiff Nancy Clotilde Campoverde, to return to their native Ecuador and attempt reentry. They had been living in the Des Moines area along with their adult children and grandchildren. Relying on Said’s advice, Klever and Nancy traveled to Ecuador, but were denied reentry into the United States and triggered a ten-year bar on reentry. Their children and grandchildren, all U.S. citizens, remained in Iowa. But for Said’s bad advice, plaintiffs would have continued to reside with their family in Iowa, albeit illegally. Plaintiffs sued Said for malpractice, and the Polk County jury found Said acted negligently and awarded damages in the amount of attorney fees the plaintiffs had paid Said. Said does not challenge the negligence finding on appeal. Plaintiffs, however, appealed the district court’s directed verdicts dismissing their claims for mental anguish and punitive damages. The court of appeals reversed and remanded for retrial on plaintiffs’ claims for mental distress and punitive damages, the decision my colleagues affirm today. I would instead affirm the district court’s rejection of those claims.
*36An immigration lawyer’s failed efforts to attain lawful residency status for nonciti-zens does not fall within the Lawrence exception reserved for “extremely emotional circumstances.” 534 N.W.2d at 421. This case is nothing like the lone professional malpractice action Lawrence referenced as allowing an emotional distress award — Oswald, in which medical personnel told a hysterical new mother in the hospital that her prematurely delivered baby was stillborn when in fact the baby, left on an instrument tray for a half hour, was alive but died twelve hours later. See Oswald, 458 N.W.2d at 637, 639 (“[T]he birth of a child involves a matter of life and death evoking such ‘mental concern and solicitude’ that the breach of a contract incident thereto ‘will inevitably result in mental anguish, pain and suffering.’” (quoting Meyer v. Nottger, 241 N.W.2d 911, 920 (Iowa 1976))). As the district court correctly recognized here:
The truth of the matter is that in all kinds of cases, you always have disappointment that you are going to deal with if you lose as a person making a claim. You always have disappointment to one level or another. If you are going to be able to recover emotional damages in tort cases, and in particular, in legal malpractice cases, you have to demonstrate an exceptional level of disappointment of emotional involvement, and so far the state of Iowa has only allowed that in cases that involve death and a personal injury, those kinds of things.
(Emphasis added.)
“The vast majority of jurisdictions do not allow recovery of emotional distress damages in legal malpractice cases where the claim of malpractice is not premised on intentional acts, physical injury, or particularly egregious conduct.” Vincent v. DeVries, — Vt.-, 72 A.3d 886, 894, 2013 WL 2278097, ¶¶ 20-25 (Vt. May 24, 2013) (surveying caselaw and vacating emotional distress award against attorney whose negligence threatened plaintiff with loss of his home); accord Lawrence, 534 N.W.2d at 422 (“The majority view among American jurisdictions is that emotional distress is not a reasonably foreseeable consequence of and does not ‘naturally ensue’ from an act of legal malpractice.” (quoting Merenda v. Super. Ct., 3 Cal.App.4th 1, 4 Cal.Rptr.2d 87, 89 (1992), disapproved of in part on other grounds by Ferguson v. Lieff, Cabraser, Heimann & Bernstein, LLP, 30 Cal.4th 1037, 135 Cal.Rptr.2d 46, 69 P.3d 965, 974 (2003))). I would follow Lawrence and the vast majority of other jurisdictions.
Today’s opinion allowing an emotional distress recovery should be limited to immigration cases in which family members become separated across international borders because of egregiously bad legal advice. The jury verdict essentially established that Said’s negligent immigration advice broke up an intact Iowa family. My colleagues in the majority hold a jury could find Said acted so recklessly, willfully, and wantonly that punitive damages may be awarded. The holding of this case should not be extended to allow emotional distress awards based on an attorney’s simple negligence. Nor should this case be extended to allow recovery for mental anguish in marital dissolution and custody cases because in such cases the family was already fractured by the parents’ physical and legal separation and divorce, with attendant stress and mental anguish for family members, before any attorney negligence during the pending litigation.
The majority makes clear that emotional distress damages cannot be recovered from lawyers who negligently handle their clients’ business or financial matters, while distinguishing this case because it involves *37personal relations.14 But, the general rule against emotional distress awards in legal malpractice actions also applies in cases involving adoptions, termination of parental rights, child custody, and other matters involving personal relationships. See, e.g., Leonard v. Walthall, 143 F.3d 466, 468 (8th Cir.1998) (holding Arkansas law does not allow recovery for mental anguish for legal malpractice and affirming dismissal of action alleging lawyer’s negligence caused delay in child’s adoption); Timms v. Rosenblum, 713 F.Supp. 948, 955 (E.D.Va.1989); Taylor v. Paskoff & Tamber, LLP, 29 Misc.3d 1125, 908 N.Y.S.2d 861, 863 (2010) (“Given that plaintiffs conceded that no reported New York case has permitted recovery of emotional distress damages in a legal malpractice action involving representation in adoption or custody matters, the Court sees no reason to depart from well-established appellate authority.”).
In Timms, the court held emotional distress damages were not recoverable in a legal malpractice action that alleged the lawyer’s negligence resulted in the plaintiffs loss of custody of her children for two years. 713 F.Supp. at 949-50, 955-56. The Timms court observed that mental anguish is experienced in a wide variety of litigation and that to allow recovery for that element of damages for mishandling a child custody case would open the door to such recoveries in all legal malpractice cases:
The wisdom of precluding mental anguish damages in this ease is confirmed by considering the consequences of a contrary ruling. To permit recovery for mental anguish in this case would necessarily extend recovery for mental anguish to all malpractice cases. There is no reason or principle that distinguishes child custody cases from any other professional malpractice cases. The simple truth is that mental anguish attends all litigation. Any lawyer who has practiced for any substantial time in virtually any area of law will immediately confirm that parties in all of these areas make substantial emotional investments in their causes and suffer mental anguish in the event of an adverse result. This is manifestly so in areas of civil litigation involving claims of employment discrimination, wrongful discharge, civil rights violations, handicapped rights violations, labor disputes, worker’s compensation and indeed even patent, copyright and corporate disputes. Mental anguish is not restricted to parties to child custody disputes; it is experienced by parties to any lawsuit to the extent they are emotionally involved in the subject of the lawsuit. In short, allowing recovery for mental anguish in this case is to allow it in all professional malpractice cases.
Id. at 955.
I would exercise the same restraint as the Timms court and continue to disallow *38claims for negligently inflicted emotional distress in all attorney malpractice actions, including custody cases. It would be difficult if not impossible to separate the mental anguish inherent in the breakup of the marriage and dissolution proceedings from any added emotional distress attributable to the lawyer’s mistakes. Courts generally do not permit recovery for the emotional stress inherent in the litigation process. See Adams v. Cline Agency, Inc., Civ. Action No. 10-CV-02758-WJM-KLM, 2013 WL 2444696, at *4 (D.Colo. June 5, 2013) (“[I]n state courts and federal courts alike, plaintiffs generally may not recover for stress and emotional distress caused by the very litigation process in which they are attempting to obtain such recovery.”) Today’s small step allowing recovery for allegedly reckless advice on immigration law should not be seen as a leap to permitting recovery from lawyers for a client’s mental anguish in other cases. Iowa courts can and should continue to disallow recovery for mental anguish for attorney negligence in family law cases. See, e.g., Crone v. Nestor, No. 09-0231, 2010 WL 3324923, at *4-5 (Iowa Ct.App. Aug. 25, 2010). In Crone, our court of appeals affirmed summary judgment dismissing the plaintiffs mental-anguish claim against her divorce attorney whose alleged negligent failure to set up a trust caused her to lose her home. Id. at *4. The Crone court correctly recognized that the dissolution proceedings did not fall within the limited exception to the general rule disallowing recovery for emotional distress in professional negligence actions without a physical injury. See id.; cf. Kunau v. Pillers, Pillers & Pillers, P.C., 404 N.W.2d 573, 574, 577-78 (Iowa Ct.App.1987) (affirming summary judgment dismissing emotional distress claim in legal malpractice action in which attorney failed to timely appeal an adverse judgment on an alienation of affection suit). Cases like Crone and Kunau remain good law in Iowa.
I do not doubt plaintiffs in this case were heartbroken to be denied reentry into the United States and to be separated from their children and grandchildren still living in Iowa. The majority relies in part on our “recognition] of a claim for negligent infliction of emotional distress connected to witnessing a serious injury to a family member.” See Barnhill v. Davis, 300 N.W.2d 104, 108 (Iowa 1981). In Barnhill, the court drew the line at bystanders who contemporaneously witnessed the accident causing serious injury or death of a close family member. Id. We recently declined to move that line to allow recovery when the parent “arrived at the scene immediately after the accident occurred [and] ... found [her son] lying in the street, unattended and seriously injured.” Moore v. Eckman, 762 N.W.2d 459, 460, 462-63 (Iowa 2009). We held the parent’s emotional distress claim failed as a matter of law even though “her grief may be as great or greater than one who observes the accident.” Id. at 463. We adhered to stare decisis and declined to open the door wider to emotional distress awards despite the foreseeability of the mental injuries:
“Prior to our Barnhill decision, this court had not recognized a right to recover emotional distress damages under any circumstances in the absence of physical injury. We do not now dispute, and plaintiffs’ arguments satisfactorily demonstrate, that emotional distress, often severe, will frequently befall members of the family of a severely injured person who do not meet the Barnhill requirements. We were not oblivious to this possibility in deciding that case. The requirement of ‘sensory and contemporaneous observance of the accident’ was purposely adopted so as to not extend liability for emotional distress to *39all situations in which such damages are foreseeable. We opt to hold the line on this limitation.”
Id. at 462 (quoting Fineran v. Pickett, 465 N.W.2d 662, 664 (Iowa 1991)). In Fineran, we declined to extend Barnhill to allow emotional distress claims by the accident victim’s parents and sister who arrived at the accident scene two to five minutes after the car struck her bicycle and left her unconscious on the roadway. Fineran, 465 N.W.2d at 663-64. We should exercise the same restraint by declining to extend Miranda in future legal malpractice actions.
The Restatement (Third) of Torts adheres to “the general rule that an actor is not liable for negligent conduct that causes only emotional harm.” Restatement (Third) of Torts: Liability for Physical and Emotional Harm § 47 cmt. b, at 176 (2012). The general rule precludes recovery for “negligently caused pure emotional harm ... even when it is foreseeable.” Id. § 47 cmt. i, at 180. An exception allows recovery for serious emotional harm caused by negligent conduct that “occurs in the course of specified categories of activities, undertakings, or relationships in which negligent conduct is especially likely to cause serious emotional harm.” Id. § 47(b), at 175. The “specified relationship” is one “fraught with the risk of emotional harm.” Id. § 47 cmt. b, at 176. The examples given include “hospitals and funeral homes for negligently mishandling a corpse and ... telegraph companies for negligently mistranscribing or misdirecting a telegram that informs the recipient, erroneously, about the death of a loved one.” Id. None of the accompanying comments or illustrations involves legal malpractice.15 Moreover, recovery is limited to “serious” emotional harm. Id. § 47 cmt. I, at 181-82. If we are going to allow emotional distress damages in this case, why not expressly limit recovery to serious emotional distress, as we do for bystander cases? See Barnhill, 300 N.W.2d at 108 (“[I]t is necessary to ensure that the bystander’s claim is serious and has some guarantee of genuineness. As our society becomes more complex, it would be impossible for the law to compensate for every minor disturbance to a person’s mental tranquility.”); cf. Meyer, 241 N.W.2d at 918-21 (requiring “severe” emotional dis*40tress to recover for intentional infliction of emotional distress and breach of contract to perform funeral services); see also Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 817 (D.C.Cir.2011) (limiting recovery to “serious and verifiable” emotional distress that “must be acute, enduring or life-altering” in malpractice action for negligent infliction of emotional distress arising from false diagnosis that plaintiff was HIV positive). The majority opinion is unclear as to whether plaintiffs must prove serious or severe emotional distress.
Courts continue to recognize sound policy reasons against opening the door wider to claims for negligently inflicted emotional distress. The Hedgepeth court noted three: “avoiding fictitious or trivial claims, the difficulty of establishing (or disproving) the nature and extent of the alleged mental injury, and limiting liability.” Id. at 795 (citing Restatement (Second) of Torts § 46 cmt. b, at 72 (1965); id. § 4B6A cmt. b, at 461-62). “Absent compelling reasons, courts and legislatures should be especially reluctant to create new incentives for litigation.” Timms, 713 F.Supp. at 956. “The tort law should encourage a certain level of emotional toughness.” Meyer, 241 N.W.2d at 918. We should not engender more litigation by relaxing proof requirements for emotional distress claims.
I fear today’s decision will have a chilling effect on the willingness of attorneys to practice immigration law in Iowa despite the growing demand for legal services in that field. Malpractice insurance premiums no doubt will increase in light of the newly imposed risk of open-ended tort liability for a client’s emotional distress upon deportation or denial of reentry into the United States. Fees will necessarily increase to cover the increased insurance premiums, or lawyers will refrain from practicing immigration law to avoid the higher risks and overhead costs. This is an access-to-justice issue. Allowing emotional distress claims in legal malpractice actions will result in fewer lawyers practicing in the field and higher rates charged by those who do. Persons who need immigration law advice will pay more or have a harder time finding representation. Rather than promoting these impediments to the access to legal services, we should instead follow the lead of New York’s highest court, which last year declined to allow emotional distress claims against lawyers whose mistakes led to a client’s longer imprisonment. Dombrowski v. Bulson, 19 N.Y.3d 347, 948 N.Y.S.2d 208, 971 N.E.2d 338, 340-41 (2012). The Dombrowski court recognized that expanding malpractice liability would limit access to justice:
Allowing this type of recovery would have, at best, negative and, at worst, devastating consequences for the criminal justice system. Most significantly, such a ruling could have a chilling effect on the willingness of the already strapped defense bar to represent indigent accused. Further, it would put attorneys in the position of having an incentive not to participate in post-conviction efforts to overturn wrongful convictions. We therefore hold that plaintiff does not have a viable claim for damages and the complaint should be dismissed in its entirety.
Id. Similarly, it is a bad idea to expand the malpractice liability of lawyers practicing immigration law. The societal benefit of compensation for particular plaintiffs will be offset by the reduction in access to immigration law advice and representation. And, it will be hard to draw the line in the next malpractice case against a criminal defense attorney. Surely incarceration warrants emotional distress damages for legal malpractice if such damages are now recoverable by a client who is deported or denied reentry into the United States.
*41Finally, it is important to note the majority holds that a jury could find Said’s conduct in representing the plaintiffs was “reckless” and indeed satisfied the standard for a punitive-damage award under Iowa Code section 668A.l(l)(a), which requires a “willful and wanton disregard for the rights or safety of another.” Our precedent has allowed emotional distress damages without a physical injury when the defendant committed an intentional tort or acted willfully. See Niblo v. Parr Mfg., Inc., 445 N.W.2d 351, 354-55 (Iowa 1989) (collecting Iowa cases); cf. Dombrowski, 948 N.Y.S.2d 208, 971 N.E.2d 338, 340-41 (holding emotional distress damages are not recoverable in legal malpractice action for negligence resulting in longer incarceration, but recognizing broader recovery rights under intentional torts of false imprisonment and malicious prosecution). In Niblo, we permitted emotional distress damages for a retaliatory discharge in violation of public policy, as “an intentional wrong committed by an employer against an employee who chooses to exercise some substantial right.” Id. at 355. We relied on the “vast majority of jurisdictions that base the cause of action for wrongful discharge on intentional tort principles, rather than on negligence, [to] allow recovery for emotional distress.” Id.
We should continue to disallow emotional distress awards in a legal malpractice action in which the attorney is merely found negligent. See Vincent, 72 A.3d at 894, 2013 WL 2278097, at ¶ 20 (“The vast majority of jurisdictions do not allow recovery of emotional distress damages in legal malpractice cases where the claim of malpractice is not premised on intentional acts, physical injury, or particularly egregious conduct.”); cf. dePape v. Trinity Health Sys., Inc., 242 F.Supp.2d 585, 616 (N.D.Iowa 2003) (awarding-emotional distress damages in a legal malpractice action in which client was detained at the border after lawyer advised him “to lie to INS officials in order to gain entry to the United States under false pretenses” — conduct both intentional and egregious).
For these reasons, today’s majority opinion should be limited to its facts and should not be applied to open the door any wider to emotional distress recoveries in legal malpractice actions.

. I do not believe the majority's conflation of tort and contract law ("contort”) provides clarity. It is true that professional negligence cases arise from contractual relationships. But, the differences in contract and tort law remain important, particularly in commercial settings. See Annett Holdings, Inc. v. Kum & Go, L.C., 801 N.W.2d 499, 503-04 (Iowa 2011) (reaffirming and discussing economic loss rule that precludes negligence claims for purely financial losses because the parties may allocate risks contractually). Professional malpractice cases fall outside the scope of the economic loss rule. Id. at 504 (citing Van Sickle Constr. Co. v. Wachovia Commercial Mortg., Inc., 783 N.W.2d 684, 692 n. 5 (Iowa 2010) (accountant malpractice)). Accordingly, today’s decision in no way signals a retreat from the economic loss rule. Nor does it signal a retreat from our caselaw disallowing emotional distress claims in business-fraud cases. See Cornell v. Wunschel, 408 N.W.2d 369, 382 (Iowa 1987) ("Submission of an element of damages for mental distress in a business fraud case constitutes prejudicial error.”).


. The availability of emotional distress damages in legal malpractice actions is addressed in the Restatement (Third) of the Law Governing Lawyers. See Restatement (Third) of the Law Governing Lawyers § 53 cmt. g, at 393 (2000). Comment g provides as follows:
General principles applicable to the recovery of damages for emotional distress apply to legal-malpractice actions. In general, such damages are inappropriate in types of cases in which emotional distress is unforeseeable. Thus, emotional-distress damages are ordinarily not recoverable when a lawyer’s misconduct causes the client to lose profits from a commercial transaction, but are ordinarily recoverable when misconduct causes a client’s imprisonment. The law in some jurisdictions permits recovery for emotional-distress damages only when the defendant lawyer’s conduct was clearly culpable (see also, § 56, Comment g).
Id. Our court has not adopted section 53. I view incarceration and involuntary civil commitments as akin to a physical injury (loss of mobility and freedom). Yet, New York’s highest court, in Dombrowski v. Bulson, recently held emotional distress damages are not recoverable from a criminal defense lawyer whose negligence lengthened his client’s incarceration. 19 N.Y.3d 347, 948 N.Y.S.2d 208, 971 N.E.2d 338, 340 (2012) ("We see no compelling reason to depart from the established rule limiting recovery in legal malpractice actions to pecuniary damages.”). Plaintiffs in today’s case were not incarcerated; they were denied reentry into the United States where they lacked lawful residency status. They continue to live freely in their home country.